PD-1253-15                                                     PD-1253-15
                                                                      COURT OF CRIMINAL APPEALS
                                                                                      AUSTIN, TEXAS
                                                                     Transmitted 9/22/2015 7:57:54 AM
                                                                       Accepted 9/24/2015 2:17:28 PM
                                                                                       ABEL ACOSTA
                IN THE TEXAS COURT OF CRIMINAL                 APPEALS                         CLERK
                             AUSTIN, TEXAS

JIMMY EARL VAN-CLEAVE                       §
                                            §
VS.                                         §           CASE NO.
                                            §
THE STATE OF TEXAS                          §


                     MOTION FOR EXTENSION OF TIME

TO THE HONORABLE JUDGES OF THE COURT OF CRIMINAL APPEALS:

       NOW COMES, the appellant, Jimmy Earl Van-Cleave, by and through his

assistant public defender Jani J. Maselli Wood, and respectfully moves the Court to grant

an additional thirty days to file the petitions for discretionary review and for good cause

would show:

                                            I.

       Mr. Van-Cleave was convicted of aggravated kidnaping and sentenced to life

imprisonment. His conviction was affirmed on August 27, 2015 in an unpublished

opinion in Cause Number 14-1400473-CR. A motion for rehearing was denied on

September 16, 2015.

                                            II.

       The petitions is due October 16, 2015. Mr. Van-Cleave is requesting an additional

thirty days to prepare the petition until November 15, 2015.




              September 24, 2015
                                              III.

      Undersigned counsel has numerous deadlines in the next thirty days and has been

working diligently to handle all her cases:

Briefs due:

      Mario Dunn v. State, 14-15-00340-CR, due September 26, 2015;

      Derek Washington v. State, 14-15-00558, 00559-CR, due October 8, 2015;

      Chauncey Seymour v. State, 14-15-00636-CR, due October 12, 2015;

      Rigoberto Monnroy v. State, 01-15-00644-CR, due October 14, 2015;

      Isai Mares v. State, 14-15-00536-CR, due October 21, 2015

Trial Setting

      Counsel is set for trial in Jason Harrison v. State, in the 179th district court on

October 8, 2015. Pretrial conference was held September 10, 2015.

New Cases

      Counsel has been appointed two very complicated cases in the last two weeks.

She is diligently working on a motion for new trial due on October 1, 2015.

      WHEREFORE, PREMISES CONSIDERED, appellant respectfully prays that

this Court grant an additional 30 days to file the petition for discretionary review.




                                              -2-
                                       Respectfully submitted,


                                       ALEXANDER BUNIN
                                       Chief Public Defender
                                       Harris County Texas
                                       /s/ Jani J. Maselli Wood
                                       ___________________________________
                                       JANI J. MASELLI WOOD
                                       State Bar No. 00791195
                                       1201 Franklin Street, 13th Floor
                                       Houston, TX 77002
                                       (713) 274-6721
                                       Attorney for Appellant,
                                       Jimmy Earl Van-Cleave



                          CERTIFICATE OF SERVICE

      Pursuant to Tex. R. App. Proc. 9.5, this certifies that on September 22, 2015, a

copy of the foregoing was emailed to Lisa McMinn, State Prosecuting Attorney, and the

Harris County District Attorney’s Office through texfile.com at the following address:

Carly Dessauer
Assistant District Attorney
1201 Franklin Street, 6th Floor
Houston, TX 77002
Dessauer_Carly@dao.hctx.net

Lisa McMinn
Lisa.McMinn@SPA.texas.gov

                                       /s/ Jani J. Maselli Wood

                                       ___________________________________
                                       JANI J. MASELLI WOOD

                                         -3-